UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
VICTOR ALEJO-HERNANDEZ, a/k/a
Manuel Sosa Perez, a/k/a Miguel
Ascncio Bautista, a/k/a Alfonso A.
Zinzono, a/k/a Asencio Jose, a/k/a
Juan Jimenez-Alejo, a/k/a Victor
Hernandez, a/k/a Miguel Ascnio
Bautista, a/k/a Miguel Bautista,
a/k/a Ascnio Bautista, a/k/a Manuel            No. 01-4082
Perez Sosa, a/k/a Juan Alego
Jimenez, a/k/a Michael Bautista,
a/k/a Gaibriel Canvto Alejo, a/k/a
Jimenez Jorge Aguilar, a/k/a
Alfonso Asejo Sinsun, a/k/a Miguel
Ascnio, a/k/a Victor Ernantes Alejo,
a/k/a Gabriel Calvto Alejo, a/k/a
Jorge Aguilar-Jimenez, a/k/a Jose
Luis Asencio, a/k/a Jorge Agila,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-150)

                  Submitted: September 20, 2001

                      Decided: September 28, 2001

     Before LUTTIG, KING, and GREGORY, Circuit Judges.
2                UNITED STATES v. ALEJO-HERNANDEZ
Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, Arnold L.
Husser, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Victor Alejo-Hernandez appeals from his eighty-eight-month sen-
tence imposed following his guilty plea to the offense of unlawful
reentry into the United States by a deported alien felon. 8 U.S.C.A.
§ 1326(a), (b)(2) (West 1999). Hernandez’s counsel filed a brief pur-
suant to Anders v. California, 386 U.S. 738, 744 (1967), stating that
there were no meritorious issues for appeal, but addressing the possi-
bility that the sentence was improper. Hernandez was informed of his
right to file a pro se brief, but has not done so. Because our review
of the record discloses no reversible error, we affirm in part and dis-
miss in part.

   We find that Hernandez’s guilty plea was knowingly and voluntar-
ily entered after a thorough hearing pursuant to Fed. R. Crim. P. 11.
Hernandez was properly advised as to his rights, the offense charged,
and the maximum sentence for the offense. The court also determined
that there was an independent factual basis for the plea and that the
plea was not coerced or influenced by any promises. See North Caro-
                  UNITED STATES v. ALEJO-HERNANDEZ                     3
lina v. Alford, 400 U.S. 25, 31 (1970); United States v. DeFusco, 949
F.2d 114, 119-20 (4th Cir. 1991).

   We find that the district court properly computed Hernandez’s
offense level and criminal history category and correctly determined
the applicable guideline range of seventy-seven to ninety-six months.
The court’s imposition of a sentence within the properly calculated
range is not reviewable. United States v. Jones, 18 F.3d 1145, 1151
(4th Cir. 1994).

   Hernandez challenges the court’s failure to depart based on the
effect his incarceration will have on his family. Because there is no
indication on the record that the court misunderstood its authority to
depart, we do not review the district court’s decision not to depart.
See United States v. Bayerle, 898 F.2d 28, 30-31 (4th Cir. 1990).
Accordingly, we dismiss this portion of the appeal.

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Her-
nandez’s conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                        AFFIRMED IN PART, DISMISSED IN PART